United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                August 21, 2006
                         FOR THE FIFTH CIRCUIT
                         _____________________              Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-50237
                         _____________________

JOE A. VERNON,

                                                 Plaintiff - Appellee,

                                versus

ARNULFO GOMEZ; ET AL.;

                                                            Defendants,

LIONEL GARZA, Deputy, Individually; RICHARD
P. NATIVIDAD, Deputy, Individually,

                                             Defendants - Appellants

-----------------------------------------------------------------

                         _____________________
                           consolidated with
                              No. 05-50436
                         _____________________

JOE A. VERNON,

                                                 Plaintiff - Appellant,

                                versus

ARNULFO   GOMEZ, Sheriff; REEVES COUNTY; LIONEL GARZA,
Deputy,   Official Capacity; ISRAEL CAMPOS, Deputy;
RICHARD   P. NATIVIDAD, Deputy, Official Capacity;
TOWN OF   PECOS CITY; HELEN VERNON, Officer,

                                          Defendants - Appellees.
_________________________________________________________________

          Appeals from the United States District Court
                for the Western District of Texas
               USDC Nos. 4:04-CV-12 and 4:04-CV-36
________________________________________________________________

Before JOLLY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*

     Plaintiff Joe Vernon appeals the grant of summary judgment and

motions to dismiss against him.       Deputies Natividad and Garza

appeal the denial of summary judgment on the excessive force claims

against them.   We affirm the district court’s rulings as follows:

     1.   The dismissal of all claims against the City of Pecos for

insufficient evidence;

     2.   The dismissal of all claims against Reeves County for

insufficient evidence, except the claim based on the personal

involvement of Sheriff Gomez in the alleged violation of Joe

Vernon’s constitutional rights, which is addressed below;

     3.   The dismissal of all pendent state law claims against

Helen Vernon, Sheriff Gomez, Deputy Campos, Deputy Garza, and

Deputy Natividad, as they are barred by the Texas Torts Claims Act.

See TEX. CIV. PRAC. & REM. CODE § 101.106(a) (Vernon 2005);

     4.   The dismissal of the excessive force claims against Helen

Vernon and Sheriff Gomez, as there is insufficient evidence to

establish that they participated in the alleged actual use of force

against Joe Vernon, or that the alleged conspiracy to violate the

constitutional rights of Joe Vernon included an agreement to use

excessive force;




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  2
     5.     The dismissal of the claims against Helen Vernon and

Sheriff   Gomez      of   civil   conspiracy    to    violate     Joe   Vernon’s

constitutional rights with respect to excessive force;2

     6.     The dismissal of the claims of false arrest against

Deputies Campos and Garza based on qualified immunity, as their

“knowledge at the moment of arrest was sufficient for a person to

conclude that [Joe Vernon] had committed or was committing an

offense”, see Glenn v. City of Tyler, 242 F.3d 307, 313 (5th Cir.

2001);

     7.     The dismissal of the claims against Deputies Campos and

Garza of civil conspiracy to violate the constitutional rights of

Joe Vernon as there is insufficient evidence to create a genuine

issue of material fact as to whether Deputy Campos or Garza was

involved in the alleged conspiracy;

     8.     The denial of Deputy Garza’s motion to dismiss the

excessive    force    claim   against   him    on   the   basis   of    qualified

immunity, as the evidence does not conclusively establish that the

alleged use of force against Joe Vernon was objectively reasonable,

see Glenn, 242 F.3d at 312;

     9.     The denial of Deputy Natividad’s motion to dismiss the

excessive    force    claim   against   him    on   the   basis   of    qualified

immunity, as the evidence does not conclusively establish that the


     2
       Joe Vernon failed to sufficiently brief the dismissal of
these claims. Consequently, appeal of these holdings has been
forfeited.

                                        3
alleged use of force against Joe Vernon was objectively reasonable,

see Glenn, 242 F.3d at 312;

     We reverse the following rulings of the district court because

we find genuine issues of material fact exist that may determine

the legal liability of these defendants, or because the dismissal

of these claims was an error of law:

     1.   The dismissal of the claim of false arrest against Reeves

County, as there is evidence to indicate Sheriff Gomez’s direct

involvement in the alleged tortious acts against Joe Vernon, see

Turner v. Upton County, 915 F.2d 133, 137 (5th Cir. 1990);

     2.   The dismissal of the claim of false arrest against Helen

Vernon, as there is evidence to indicate she was a participant in

the alleged conspiracy and is thus not due qualified immunity;

     3.   The dismissal of the claim against Helen Vernon of civil

conspiracy to violate Joe Vernon’s Fourth Amendment right to be

free from false arrest, as there is sufficient summary judgment

evidence to suggest such a conspiracy in fact existed and that

Helen Vernon was a participant therein along with state actors, see

Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir. 1994);

     4.   The dismissal of the claim against Sheriff Gomez of civil

conspiracy to violate Joe Vernon’s Fourth Amendment right to be

free from false arrest, as there is sufficient summary judgment

evidence to suggest such a conspiracy in fact existed and that

Sheriff Gomez participated therein;



                                 4
       5. The dismissal of the claim of false arrest against Sheriff

Gomez, as there is sufficient summary judgment evidence to suggest

that Sheriff Gomez participated in the alleged conspiracy, thus

making him       liable   for   any   tortious    conduct   arising   from   the

conspiracy, see, e.g., Hale v. Townley, 45 F.3d 914, 920 (5th Cir.

1995);

       6.     The dismissal of the claim of excessive force against

Deputy Campos, as there is sufficient evidence for summary judgment

purposes to suggest that he was involved in the use of force

against Joe Vernon and the evidence does not conclusively establish

that such force was objectively reasonable, see Glenn, 242 F.3d at

312;

       7.     The dismissal of the claim of false arrest against Deputy

Natividad, as he is not due qualified immunity on that claim as

there    is    sufficient   summary    judgment    evidence   indicating     his

“knowledge at the moment of arrest was [in]sufficient for a person

to conclude that [Joe Vernon] had committed or was committing an

offense”, see Glenn, 242 F.3d at 313;

       8.     The dismissal of the claim against Deputy Natividad of

civil conspiracy to violate Joe Vernon’s Fourth Amendment right to

be free from false arrest, as there is sufficient summary judgment

evidence to suggest such a conspiracy in fact existed and that

Deputy Natividad was a participant therein.

       These claims, as to which we are reversing, are remanded to

the district court for further proceedings.

                                        5
AFFIRMED in part; REVERSED in part; and REMANDED.




                6